                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


DEREK TYLER HORTON,               *
                                  *
            Petitioner,           *
vs.                               *     CIVIL ACTION NO. 18-00075-JB-B
                                  *
SAM COCHRAN,                      *
                                  *
            Respondent.           *


                                JUDGMENT


      It   is   ORDERED,   ADJUDGED,   and   DECREED   that   Petitioner’s

petition be DISMISSED without prejudice and that any motion for a

Certificate of Appealability or for permission to appeal in forma

pauperis be DENIED.

      DONE this 24th of April, 2019.


                                       s/JEFFREY U. BEAVERSTOCK
                                       UNITED STATES DISTRICT JUDGE
